     Case 5:20-cv-01444-SB-SP Document 28 Filed 03/26/21 Page 1 of 2 Page ID #:103


 1

 2

 3                                                        March 26, 2021

 4                                                            VPC

 5
                                                              JS-6
 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     JAMES RUTHERFORD, an               Case No. 5:20-cv-01444-SB-SP
13     individual,

14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     LOMA LINDA UNIVERSITY
       SHARED SERVICES, a
18     California corporation; and DOES
19     1-10, inclusive,
20     Defendants.
21

22

23

24

25

26

27
                                          1
28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
     Case 5:20-cv-01444-SB-SP Document 28 Filed 03/26/21 Page 2 of 2 Page ID #:104


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Loma Linda
 3
     University Shared Services (“Defendant”), the Court hereby enters a dismissal with
 4

 5   prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each

 6   party shall bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9

10

11
     DATED: March 26, 2021
12

13
                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                       ORDER
                              DISMISSAL WITH PREJUDICE
